Citation Nr: 1001443	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-03 307A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the left knee as secondary to service-connected residuals 
of a gunshot wound (GSW) of the left leg.

2.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD) prior to March 29, 2004.

3.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected PTSD from March 29, 2004 
through January 9, 2008.

4.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected PTSD beginning January 10, 
2008.

5.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain.

6.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a GSW of the left leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1968 to December 
1969.  He served in Vietnam and was awarded the Purple Heart 
Medal.  This case involves a rebuilt claims file.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of VA rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO).  An October 2008 rating decision assigned 
an initial 50 percent rating for service connection PTSD 
effective March 29, 2004.  The Veteran continued his appeal 
for an increased initial rating for PTSD.  

A March 2009 statement from the Veteran was accompanied by a 
waiver of RO review and was accepted by the Board even though 
it was not submitted within 90 days of certification.  See 
38 C.F.R. § 1304(b)( 2009).




FINDINGS OF FACT

1.  The Veteran does not have traumatic arthritis of the left 
knee as a result of his service-connected residuals of a GSW 
of the left leg.   

2.  The manifestations of the service-connected PTSD are 
shown to more nearly approximate that of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks prior to March 29, 2004.

3.  The evidence shows no more than occupational and social 
impairment with reduced reliability and productivity due to 
service-connected PTSD from March 29, 2004 to January 9, 
2008.

4.  Beginning January 10, 2008, the evidence more nearly 
shows occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to his PTSD symptoms.   

5.  Prior to September 26, 2003, there was no more than 
moderate limitation of motion of the lumbar spine and no 
evidence of severe lumbosacral strain.

6.  Beginning September 26, 2003, the evidence does not show 
flexion of the lumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  

7.  The Veteran's residuals of a GSW of the left leg do not 
cause more than moderately severe limitation of function.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left knee disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.310 (2009).  
2.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for service-connected PTSD prior to 
March 29, 2004 are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).

3.  The criteria for the assignment of an initial evaluation 
of 50 percent for service-connected PTSD from March 29, 2004 
to January 9, 2008 are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2007).  

4.  The criteria for the assignment of an initial evaluation 
of 70 percent for service-connected PTSD beginning January 
10, 2008 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).  

5.  The criteria for the assignment of an evaluation in 
excess of 20 percent for service-connected lumbosacral strain 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5294, 5295 
(2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2009).  

6.  The criteria for the assignment of an evaluation in 
excess of 20 percent for service-connected residuals of a GSW 
of the left leg have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic 
Code 5311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to the Veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  Letter were sent to the 
Veteran in February 2004 and December 2007 that informed him 
of the requirements needed to establish entitlement to 
service connection and to an increased evaluation.  There is 
a subsequent supplemental statement of the case on the issues 
on appeal.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after the 
February 2004 letter.  

The December 2007 letter provided information concerning 
evaluations and effective dates that could be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in August 2006 and January 2008.  

All available evidence has been obtained and there is 
sufficient medical evidence on file on which to make a 
decision on the issues decided herein.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of his claims, including at his November 2007 RO 
hearing.  All general due process considerations have been 
complied with by VA, and the Veteran has had a meaningful 
opportunity to participate in the development of the claims, 
including at his personal hearing.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

Service Connection Claim

The Veteran seeks service connection for traumatic arthritis 
of the left knee as secondary to his service-connected 
residuals of a GSW of the left leg.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).


Although the Veteran's service treatment records are 
unavailable, there is no contention that the Veteran had any 
left knee problem in service.  The Veteran has contended that 
there is medical evidence of arthritis of the left knee and 
that this arthritis is due to his service-connected residuals 
of a GSW of the left leg.  

Private treatment records dated in March 1998 reveal that the 
Veteran injured his left knee when he fell off of a 
motorcycle.  VA treatment records dated in August 2003 
include the notation of degenerative joint disease of the 
left knee, left ankle, lumbosacral spine, and cervical spine.  
X-rays of the knees on VA examination in March 2004 were 
noted to be normal.  

VA treatment records include a January 2006 MRI report, which 
reports that the Veteran's left knee is normal.

The Veteran's left knee was noted to be normal on VA 
examination in August 2006, with motion from 0-150 degrees 
without pain and without impairment on repetitive motion.  An 
August 2006 MRI was normal; the MRI impression was 
mild/moderate left knee degenerative joint disease.

The Veteran underwent VA musculoskeletal evaluation in 
January 2008.  He complained of left knee pain starting in 
2001, with continued severe, intermittent pain.  The VA 
examiner, who had reviewed the claims file, did not find any 
functional impairment of the left knee and concluded that, 
therefore, no nexus opinion was needed.

The above medical evidence reveals that there is no evidence 
of a chronic left knee disorder, and there is no competent 
medical evidence on file in support of the claim.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  In fact, 
despite the notations of degenerative joint disease of the 
left knee in August 2003 and August 2006, X-rays of the left 
knee in March 2004 and MRIs of the left knee in January 2006 
and August 2006 do not show any abnormality.  Moreover, the 
only nexus opinion on file did not find any functional 
impairment of the left knee and is against the claim.

Consequently, because all of the requirements for service 
connection on a secondary basis are not shown, the Veteran 
does not have a left knee disability as secondary to service-
connected residuals of a GSW of the left leg.  

The Board has considered the written contentions on file by 
and on behalf of the Veteran.  However, as a layperson 
without the appropriate medical training and expertise, the 
Veteran is not competent to render a probative opinion on a 
medical matter, such as whether there is a medical 
relationship between a claimed disability and a service-
connected disorder.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

As there is no competent medical evidence of record to 
support the Veteran's claim, the preponderance of the 
evidence is against the claim for service connection for a 
left knee disorder on a secondary basis; therefore, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Evaluation of PTSD

The Veteran was originally granted service connection for 
PTSD in an August 2002 rating decision and assigned a 10 
percent evaluation under Diagnostic Code 9411, effective 
December 17, 2001.  The Veteran timely appealed.  A 30 
percent rating was granted for service-connected PTSD by 
rating decision in August 2004, effective December 17, 2001.  
A 50 percent rating was assigned for PTSD by rating decision 
in October 2008, effective March 29, 2004.

Under the current schedular criteria, in effect since 
November 1996, a 10 percent rating is assigned where there is 
occupational and social impairment due to mild and transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during significant stress or with 
symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

A 30 percent evaluation is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is 
assignable with total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

The Veteran, who worked full time for the Postal Service, 
complained on VA examination in July 2002 of insomnia, 
increased startle response, poor daytime concentration, a 
depressed mood with significant lethargy, psychomotor 
agitation, and guilt.  He attended group therapy and took 
medication for his psychiatric disorder.  He had been married 
for 31 years.  His mood was described as depressed and his 
affect was a little bit anxious and a little bit angry.  
There were no suicidal or homicidal ideations and no 
hallucinations or delusions.  Cognitive evaluation was 
intact.  The diagnoses were PTSD; major depression secondary 
to PTSD; and alcohol dependence, in remission.  It was noted 
that the Veteran had mild symptoms of PTSD, which did not 
appear to significantly interfere with his ability to earn a 
living.  GAF was 65.

When examined by VA on March 29, 2004, the Veteran's 
complaints included socializing with other people, difficulty 
with anger, and verbal aggression.  He was employed by the 
Postal Service and was taking classes at a community college 
to get a degree in counseling.  He had lost some time at work 
due to his psychiatric problems.  The Veteran said that he 
had been verbally abusive to his wife and that he had no 
friends.  The Veteran's speech was appropriate and there was 
no evidence of a thought disorder.  The Veteran also 
complained of insomnia, nightmares of Vietnam, intrusive 
thoughts, depression, significant anxiety, memory loss, and 
ritualistic behavior involving checking the locks.  The 
examiner noted clear hypervigilance and exaggerated startle 
response.  The Veteran's PTSD was described as very 
significant, interfering with his ability to relate to his 
wife and children and keeping him socially isolated.  GAF was 
53.  

It was noted in VA treatment records dated in May 2006 that 
the Veteran's depression often increased during the winter 
months, which was the time of year that he had been in 
Vietnam.  The Veteran had restarted on antidepressants the 
previous month due to increased depression.

The Veteran's complaints on VA psychiatric evaluation in 
August 2006 were similar to those in March 2004.  On mental 
status examination, his speech was clear and coherent.  He 
was oriented and in good contact with reality.  There were no 
delusions, hallucinations, homicidal or suicidal ideation.  
His affect was calm but somewhat depressed during the 
interview.  PTSD was diagnosed, and the GAF score was 55, 
with moderately severe symptomatology.

The Veteran testified at his November 2007 hearing in support 
of his PTSD claim, and there are 2008 statements on file in 
support of the claim from family members.

The Veteran complained on VA psychiatric evaluation on 
January 10, 2008 of worsening insomnia, irritability, 
flashbacks, and anxiety.  He was still married and working 
for the Postal Service, although he said that he was having 
some problems at work, including staying on task.  The 
Veteran had not had excessive absence from work due to his 
PTSD.  On mental status examination, the Veteran was oriented 
and his memory was normal.  His intellectual and cognitive 
functioning was normal.  His mood was described as low; his 
affect was sad.  His anxiety was moderately high.  He had 
chronic insomnia, nightmares of Vietnam, a high level of 
irritability, a low energy level, and poor motivation.  The 
examiner concluded that the Veteran's overall clinical status 
was significantly worse as compared to the August 2006 
evaluation due to an increase in intensity of his PTSD 
symptoms, a strong effect from the casualty reports from the 
Iraq War, an increase in mood symptoms, and significant 
occupational impairment as a consequence of his PTSD.  The 
diagnoses were severe PTSD; and major depressive disorder, 
moderate.  The Veteran's GAF score was 46.

After review of the evidence, the Board finds that the 
Veteran's service-connected PTSD does not more nearly 
approximate the criteria for an initial rating in excess of 
30 percent prior to March 29, 2004 or to an initial rating in 
excess of 50 percent from March 29, 2004 through January 9, 
2008.  However, the Board finds that the evidence more nearly 
approximates the criteria for a 70 percent rating beginning 
January 10, 2008.

The evidence prior to March 29, 2004 shows psychiatric 
symptomatology that more nearly approximates the criteria for 
a rating of 30 percent.  When evaluated by VA in July 2002, 
the GAF score was 65, which is indicative of only mild 
symptomatology.  However, when seen in March 2004, the 
Veteran had lost some time at work due to his psychiatric 
problems and it was reported that he had been verbally 
abusive to his wife and that he had no friends.  His GAF in 
March 2004 was 53, which is indicative of moderate symptoms, 
indicating a worsening of PTSD symptomatology.  Consequently, 
the Veteran's PTSD symptomatology warranted a 50 percent 
rating as of the day of the VA examination on March 29, 2004, 
as assigned, due to evidence of occupational and social 
impairment with reduced reliability and productivity.  

An evaluation in excess of 50 percent was not warranted prior 
to January 2008 because the evidence did not show sufficient 
symptomatology needed for a higher rating, such as 
obsessional rituals which interfere with routine activities; 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); and 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).  As noted above, the GAF score 
on evaluation in August 2006 was 55.
However, the Board concludes that the findings on VA 
examination on January 10, 2008 reveal PTSD symptomatology 
that more nearly approximates the criteria for an evaluation 
of 70 percent.  Although the Veteran was oriented and his 
memory and cognitive functioning were normal in January 2008, 
he complained of worsening insomnia, irritability, 
flashbacks, and anxiety.  He said that he was having problems 
at work.  GAF had been reduced to 46, and the examiner 
concluded that the Veteran's overall clinical status was 
significantly worse as compared to the August 2006 evaluation 
due to an increase in intensity of his PTSD symptoms.  
However, an evaluation in excess of 70 percent is not 
warranted beginning January 10, 2008 because the Veteran is 
working full time and the evidence does not show total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, or grossly 
inappropriate behavior.

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims for an 
evaluation in excess of 30 percent for service-connected PTSD 
prior to March 29, 2004 and to an evaluation in excess of 50 
percent from March 29, 2004 to January 9, 2008, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Evaluation of Lumbosacral Strain

The Veteran has contended, including at his November 2007 RO 
hearing, that his service-connected low back disability is 
more severe than currently evaluated.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The Veteran was assigned a 10 percent rating for his service 
connection lumbosacral strain from February 1, 1975 until the 
rating was increased to 20 percent by rating decision in 
August 2004, effective December 17, 2001, the date of claim 
for increase.  The Veteran timely appealed. 
 
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome effective on September 23, 2002.  See 67 Fed. 
Reg. 54,345-54,349 (2002).  Effective September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO has provided the Veteran with the schedular criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  Therefore, there 
is no prejudice to the Veteran for the Board to apply both 
the old and new regulatory provisions.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words such as "mild," "moderate," and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).
Prior to September 26, 2003, Diagnostic Code 5294 provided 
that ratings for sacro-iliac injury and weakness were to be 
rated under the criteria for Diagnostic Code 5295.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).

Under Diagnostic Code 5295 prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2009).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2009).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id. at Note (2) (2009).  Each 
range of motion measurement is rounded to the nearest five 
degrees.  Id. at Note (4) (2009).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).

A VA evaluation of the Veteran's low back in June 2002 
revealed forward flexion from 0-60 degrees, backward 
extension from 0-10 degrees, lateral flexion from 0-15 
degrees to either side, and bilateral rotation from 0-20 
degrees.  Mild spasms were noted.  Motor strength was 5/5 in 
the lower extremities.  The diagnosis was chronic lumbosacral 
strain/sprain without evidence of fatigability or 
incoordination.

The Veteran noted on VA examination in March 2004 that he 
worked full time for the United States Postal Service and 
that he had taken five days off from work because of his low 
back.  Range of motion of the low back was the same as in 
June 2002, except that lateral flexion was from 0-20 degrees 
to either side.  Mild spasms was again noted.  The low back 
diagnosis was the same as on examination in June 2002.  It 
was noted that the Veteran was prone to fluctuation in the 
severity of his conditions.
When evaluated by VA in August 2006, forward flexion of the 
thoracolumbar spine was from 0-80 degrees, backward extension 
was from 0-10 degrees, lateral flexion was from 0-20 degrees 
to either side, and bilateral rotation was from 0-20 degrees.  
There were no flare-ups, no incapacitating episodes in the 
previous year, no sensory or motor deficit, and no additional 
functional impairment on repetitive testing.  The diagnosis 
was mildly active lumbar strain.

It was noted on VA examination in January 2008 that the 
claims file has been reviewed.  The Veteran complained of 
moderate, constant pain in the low back without pain 
radiation.  He used a lumbar brace.  Range of motion of the 
thoracolumbar spine included flexion of 0-90 degrees and all 
other movements of 0-30 degrees; there was mild to minimal 
pain.  The Veteran denied flare-ups, incapacitating episodes, 
or additional functional impairment on repetition.  
Neurological and motor testing were within normal limits.  
The diagnosis was lumbar strain, mildly active.

The medical evidence prior to September 26, 2003 does not 
reveal more than moderate limitation of motion of the 
lumbosacral spine, as flexion was to 60 degrees on 
examination in June 2002.  Moreover, an evaluation in excess 
of 20 percent was not warranted for lumbosacral strain under 
Diagnostic Code 5295 because there was no evidence of severe 
lumbosacral strain with symptoms such as listing of the spine 
to the opposite side.  Moreover, motor strength in the lower 
extremities was 5/5 and there were only mild spasms.  

The Board also concludes that an evaluation in excess of 20 
percent is not warranted under the current rating criteria 
for the spine.  The medical evidence since September 26, 2003 
does not show flexion of the lumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  Flexion of the low back was to 60 degrees in March 
2004, to 80 degrees in August 2006, and to 90 degrees in 
January 2008.  Consequently, a rating in excess of 20 percent 
is not warranted for the service-connected lumbosacral strain 
under the current rating criteria for the spine.

A separate evaluation is not warranted for neurological 
manifestations of the low back because there is no medical 
evidence of radiculopathy.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 Note (1) (2009).  

An increased evaluation can also be assigned for a back 
disability involving loss of motion when there is additional 
functional impairment.  However, the VA examinations in 2004, 
2006, and 2008 do not show any evidence of weakness, fatigue, 
lack of endurance, or lack of coordination.  Consequently, a 
higher rating is not warranted for service-connected 
lumbosacral strain under the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2009).  See also Deluca v. Brown, 8 Vet. App. 202 
(1995).  

As there is no medical evidence of a change in severity of 
the Veteran's lumbosacral strain during the appeal period, a 
staged rating for the Veteran's lumbosacral strain is not 
warranted under Hart, supra.  

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claims for an evaluation in excess of 20 percent 
for service-connected lumbosacral strain, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Evaluation of GSW Residuals

The Veteran has contended, including at his November 2007 RO 
hearing, that his service-connected residuals of a GSW of the 
left leg is more severe than currently evaluated.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The Veteran has been assigned a 20 percent rating for 
service-connected residuals of a GSW of the left leg since 
December 20, 1969 under 38 C.F.R. § 4.71a, Diagnostic Code 
5311.

The applicable provisions of the rating schedule at 38 C.F.R. 
§ 4.73, Diagnostic Codes 5301 to 5323 prescribe the 
evaluation of disabilities manifested by muscle injuries 
based upon the classifications of slight, moderate, 
moderately severe, or severe. 38 C.F.R. § 4.56(d)(1)-(4).  
The corresponding level of severity of a service-connected 
muscle injury is determined to a significant extent by the 
presence or absence of cardinal signs and symptoms of muscle 
disability, which consist of loss of power, lowered threshold 
of fatigue, weakness, pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Diagnostic Code 5311 pertains to Muscle Group XI, which 
includes the posterior and lateral crural muscles, and 
muscles of the calf.  This muscle group concerns the 
functions of propulsion, plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  The muscles affected consist of the: (1) 
Triceps surae (gastrocnemius and soleus); (2) tibialis 
posterior; (3) peroneus longus; (4) peroneus brevis; (5) 
flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; (8) plantaris.  Under Diagnostic Code 5311, a 
noncompensable rating is assigned for a slight disability; a 
10 percent rating is warranted for a moderate disability; a 
20 percent rating is warranted for a moderately severe 
disability; and a 30 percent rating is assigned for a severe 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2009).

VA defines the terms "slight," "moderate," "moderately 
severe," and "severe" for the evaluation of muscle 
disabilities.  A moderate disability is defined in 38 C.F.R. 
§ 4.56(d)(2) (2009).  For a moderate disability, the type of 
injury is a "through and through penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection." 38 C.F.R. § 
4.56(d)(2)(i).  The history and complaint would show "service 
department record or other evidence of in-service treatment 
for the wound," as well as record of consistent complaint 
regarding one or more of the cardinal signs and symptoms of 
muscle disability (loss of power, weakness, lowered fatigue 
threshold, fatigue-pain, impairment of coordination, and 
uncertainty of movement), particularly lowered fatigue 
threshold. 38 C.F.R. 
§§ 4.56(c), (d)(2)(ii).  Objective findings would show exit 
(if present) and entrance scars, if present.  They would be 
"small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side."  38 
C.F.R. § 4.56(d)(2)(iii).

Scars (other than those involving the head, face, or neck) 
that are deep or that cause limited motion warrant a 10 
percent for an area or areas exceeding 6 square inches (39 
sq. cm.).  A 20 percent rating is warranted for an area or 
areas of such scars exceeding 12 square inches (77 sq.cm.).  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2009).

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (1).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (2).

A 10 percent rating is warranted for scars (other than those 
on the head, face, or neck) that are superficial and that do 
not cause limited motion, provided that they cover an area or 
areas of 144 square inches (929 sq. cm.) or greater.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent rating is warranted for scars that are 
superficial and unstable.   38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2008).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.

A 10 percent rating is warranted for a superficial scar that 
is painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2009).

Effective October 23, 2008, VA revised the criteria for the 
evaluation of scars to allow for separate evaluations for 
scars that are both disfiguring and painful.  73 Fed. Reg. 
54,710-12 (Sept. 23, 2008).  The implementing regulation for 
the new rating criteria provides that these revisions apply 
only to applications for benefits received by VA on or after 
October 23, 2008.  

Under the most recent criteria, Diagnostic Code 7804 pertains 
to evaluation of scars that are unstable or painful, with the 
assignment of a 10 percent rating for one or two such scars, 
20 percent rating for three or four scars, and 30 percent 
rating for five or more scars.  Note 1 defines an unstable 
scar as one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note 2 provides that where 
one or more scars are both unstable and painful, add 10 
percent to the evaluation that is based on the total number 
of unstable or painful scars.  Note 3 states that scars 
evaluated under diagnostic codes 7800, 7801, 7802, or 7805 
may also receive an evaluation under 7804 when applicable.

Diagnostic Codes 7801 and 7802 continued to provide for 
assignment of disability evaluations on the basis of surface 
area of the affected scars.

The revised Diagnostic Code 7805 applies to other scars 
(including linear scars) and other effects of scars evaluated 
under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating 
is to be assigned on the basis of any disabling effect(s) not 
considered in a rating provided under diagnostic codes 7800-
04 under another appropriate diagnostic code.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 (effective October 23, 
2008).

The Veteran's service treatment records are unavailable.

When examined by VA in June 2002, there was a scar over the 
medial aspect of the left leg, five inches in length, with a 
circular quarter-size lesion in the middle.  The scar was 
adherent to deeper tissue with no keloid formation.  The scar 
was tender to deep palpation and mildly depressed below the 
skin line approximately 3 mm.  Motor strength in the lower 
extremities was 5/5.  The diagnosis was gunshot with scar of 
the left leg with no evidence of fatigability or 
incoordination.
It was reported on VA evaluation in March 2004 that the 
Veteran walked without a limp.  There was a depression of the 
muscles on the medial aspect of the left leg.  Plantar 
flexion was from 0-25 degrees and dorsiflexion was from 0-20 
degrees without instability of the left ankle.  Range of 
motion of the left knee was from 0-125 degrees.  It was noted 
that the Veteran was prone to fluctuation in the severity of 
his conditions.  The diagnosis was left leg muscle injury 
with no evidence of fatigability or incoordination.

According to an August 2006 VA examination report, the 
Veteran complained of daily muscle pain of the left lower 
leg, which usually lasted about two hours a day.  He walked 
with a mild antalgic gait; he did not use an assistive 
device.  He had two scars of the left leg, a lateral scar 
measuring .7 cm x .25 cm and a medial scar 10 cm x .25 cm.  
The scars were nontender and nonadherent.  There was no 
ulceration of the skin.  There was mild keloid; there was no 
sign of tissue loss.  There was mild disfigurement caused by 
the medical scar.  Muscle strength was 4/5.  There was no 
obvious bone, joint, or nerve damage and no limitation of 
function due to the scars.  The diagnosis was residuals of a 
GSW of the left lower leg muscle, mildly active.

When examined by VA in January 2008, the Veteran noted an 
approximately 80 percent improvement in his left leg 
condition.  At the time of the examination, the Veteran did 
not have any  complaints of muscle pain.  The left calf 
muscle was described as unremarkable.  There was no atrophy, 
no herniation, and no limitation of function.  There was mild 
depression and mild disfigurement of the scar in the medial 
aspect, and mild keloid formation of both scars.  The 
diagnosis was residuals, status post surgery, left lower leg 
gunshot wound.  

To warrant an evaluation in excess of 20 percent for 
residuals of GSW of the left leg under Diagnostic Code 5311, 
there would need to be evidence of more than moderately 
severe impairment of the lower leg.  However, the Board notes 
that VA examinations in August 2006 and January 2008 do not 
show any significant functional impairment due to this 
disability.  There was no tissue loss, adhesions, or loss of 
muscle function.  Consequently, a rating in excess of 20 
percent is not warranted for service-connected residuals of a 
GSW of the left mastoid under Diagnostic Code 5311.

The Board also concludes that a rating higher than 20 percent 
is not warranted under any of the diagnostic codes for scars 
under either the regulations in effect prior to October 23, 
2008 or to the current schedular criteria.  The Veteran's 
scars are not deep and do not cause impairment.  To warrant a 
rating in excess of 20 percent under current Diagnostic Code 
7804 there would need to be evidence of five or more scars 
that are unstable or painful, which is also not shown in this 
case.   

As there is no medical evidence of a change in severity of 
the Veteran's GSW residuals of the left leg during the appeal 
period, a staged rating for the Veteran's residuals of a GSW 
of the left leg is not warranted under Hart, supra.  

As the preponderance of the evidence is against the 
assignment of a disability rating in excess of 20 percent for 
service-connected residuals of a GSW of the left leg, the 
benefit-of-the-doubt rule is not for application.  38 C.F.R. 
§ 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The schedular evaluations in this case are not shown to be 
inadequate.  Ratings in excess of those assigned are provided 
in the rating schedule for PTSD, lumbosacral strain, and 
residuals of a GSW of the left leg, but the medical evidence 
reflects that the manifestations needed for a higher rating 
are not present in this case, except for PTSD beginning 
January 10, 2008, as discussed above.  Moreover, the evidence 
on file reveals that the Veteran has been working full time 
for the Postal Service for many years.    

Consequently, the evidence does not demonstrate that the 
service-connected PTSD, lumbosacral strain, and residuals of 
a GSW of the left leg markedly interfere with employment.  
Further, there is no evidence that the Veteran has been 
frequently hospitalized due to his service-connected 
disabilities.  Accordingly, the RO's decision not to submit 
any of the issues on appeal for extraschedular consideration 
was correct.  


ORDER

Service connection for traumatic arthritis of the left knee 
is denied.

An initial rating in excess of 30 percent for PTSD prior to 
March 29, 2004 is denied.

An initial rating in excess of 50 percent for PTSD from March 
309, 2004 through January 9, 2008 is denied.

An initial rating of 70 percent for PTSD beginning January 
10, 2008 is granted subject to the controlling regulations 
applicable to the payment of monetary benefits.

A rating in excess of 20 percent for lumbosacral strain is 
denied.

A rating in excess of 20 percent for residuals of a GSW of 
the left leg is denied.


____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


